           Case 1:16-cr-00176-DAD-BAM Document 397 Filed 11/13/20 Page 1 of 2


1    Nicco Capozzi (SBN 275568)
     Law Office of Nicco Capozzi
2
     2115 Kern Street, Suite 103
3
     Fresno, CA 93721
     Phone: (559) 374-2012
4    Fax (559) 476-5225
     nc@niccocapozzilaw.com
5
     Attorney for Defendant Rashwan Alkobadi
6

7

8
                                      UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                          Case No.: 1:16-cr-00176-DAD-BAM
11
                   Plaintiff,
12
            vs.                                          STIPULATION TO CONTINUE
13                                                       SENTENCING AND ORDER
      RASHWAN ALKOBADI,
14
                   Defendant.
15

16

17   To the parties, counsel, and the above-entitled court:
18         It is hereby stipulated between the Defendant, Rashwan Alkobadi, by and through his counsel,
19   Nicco Capozzi, and the Plaintiff, United States of America, by and through Assistant United States
20   Attorney, Kim Sanchez, that the sentencing hearing originally scheduled for November 17, 2020 at
21
     9:00 a.m, shall be continued to January 25, 2021 at 10:00 a.m. due to:
22
           The reason for said continuance is due to counsel’s recent bout of and continuing issue dealing
23
     with a significant staph infection that has spread up counsel’s left arm.
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///

                                                       - 1 -
        Case 1:16-cr-00176-DAD-BAM Document 397 Filed 11/13/20 Page 2 of 2


1       IT IS SO STIPULATED.
2

3       Dated: November 12, 2020                      /s/Nicco Capozzi
4                                                     Nicco Capozzi
                                                      Attorney for Defendant
5

6       Dated: November 12, 2020                      /s/ Kim Sanchez
                                                      Kim Sanchez
7
                                                      Attorney for the United States
8

9
                                                     ORDER
10
            For reasons set forth above, the continuance requested by the parties is granted for good cause
11
     and in the interest of justice, the sentencing hearing currently scheduled for November 17, 2020 at
12
     9:00 a.m, shall be continued to January 25, 2021 at 10:00 a.m.
13

14   IT IS SO ORDERED.

15      Dated:     November 13, 2020
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                     - 2 -
